UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7451


TORRENCE D. CROUELL, SR.,

                Plaintiff - Appellant,

          v.

SGT. REED; C/O FOUNTAIN; ASST. SUPT. F.          TAYLOR; FEMALE
LIEUTENANT,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-ct-03239-BO)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Torrence D. Crouell, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Torrence D. Crouell, Sr., appeals the district court’s

orders denying relief on his 42 U.S.C. § 1983 (2012) complaint,

and denying his motion to amend his complaint.            We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.             Crouell v. Reed,

No. 5:13-ct-03239-BO (E.D.N.C. June 2, 2014; Sept. 15, 2014).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     2